         Case 7:21-cv-02266-PMH Document 38 Filed 08/04/21 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK


CHAIM B. TESCHER,                                Case No.: 7:21-cv-02266


                  Plaintiff,
        v.                                          PROPOSED ORDER GRANTING
                                                  CONSENT MOTION FOR EXTENSION
                                                      OF BRIEFING SCHEDULE
EXPERIAN INFORMATION SOLUTIONS,                     ON DEFENDANT LOANDEPOT’S
INC.; LOANDEPOT.COM LLC; PHH                            MOTION TO DISMISS
MORTGAGE SERVICES; CREDIT PLUS
INC.,

                  Defendants,




       Pursuant to Plaintiff’s Consent Motion for Extension of the Briefing Schedule on

Defendant LoanDepot’s Motion to Dismiss, and good cause being shown thereby, it is hereby

ORDERED that:

                                                                        VKDOOEHVHUYHGQRWILOHGRQ
             1. Plaintiff’s Opposition to Defendant’s Motion to Dismiss will now be due on
                August 17, 2021.
                                     VKDOOEHVHUYHG
             2. Defendant’s Reply will now be due on August 24, 2021.

IT IS SO ORDERED.


Dated: ____________
       $XJXVW                  _______________________________
                                          ________________
                                       U.S.D.C. Judge Philip M. Halpern



             7KHSDUWLHVVKDOOILOHDOOPRWLRQSDSDHUVRQ$XJXVW
